DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 11-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over (Trinh et al. US 2019/0166206) in view of (Slothouber et al.  US 2012/0096503 (hereinafter 'Slothouber') and further in view of  “Echo Video and Audio Calling- Sky, Drop-in and Alexa https://www.youtube.com/watch?v=ENUYjOLzK0o
Regarding claims 1 and 19, Trinh discloses a system to enable communication [system 100; para [0020] and figure 1; system for sharing information between communication devices. An identity server module operating on a server that wirelessly connected to a plurality of communication devices exchange agent modules. Communications between them can be facilitated through a wireless interface distributed within proximity of the devices], wherein the system comprises: 
    PNG
    media_image1.png
    2
    1
    media_image1.png
    Greyscale

at least one display terminal (communication device; [system 100; para [0020] and figure 1; system for sharing information between communication devices. The system include an identity server module operating on a server that wirelessly connected to a plurality of communication devices exchange agent modules. Communications between them can be facilitated through a wireless interface distributed within proximity of the devices]. For example, while two devices each interconnected with one another through communication channels defined by the identity server module];
a control terminal (communication device; [system 100; para [0020] and figure 1; system for sharing information between communication devices. The system include an identity server module operating on a server that wirelessly connected to a plurality of communication devices exchange agent modules. Communications between them can be facilitated through a wireless interface distributed within proximity of the devices];
at least one backend server (ID server 102; para [0022]  and figure 1; the identity server module operate on a traditional server. The server include an operating system and software instructions, memory, at least one processor and a network interface. The server process requests and typically handle high volumes of transactions and large amount of queries for communication and data processing. The identity server module provide information such as a device's name, number, Internet Protocol (IP) address and potentially, location. The module provide a mechanism by which the devices establish a communication channel. The location of the devices  determined by observing one device paired with a static device such as a conference phone. The location information can be used to enhance the session experience by leveraging what the area to offer, for example, local printers. This information can be used to populate presence information."], 
wherein the at least one backend server: utilizes the control terminal to authorize the at least one display terminal, to allow pairing of the at least one display terminal with the control terminal [see para [0026]; the identity server module send or push updates to devices so that they communicate with each other. This include auto pairing the Bluetooth.TM. radios on the devices using the identity server module as a mediator. Uniform resource links or IP addresses for the communication devices sent to another device."); and 
enables communication between the at least one paired display terminal (PDT) and the control terminal [see para [0030] ; the identity server module receive identification of a sending device  from an incoming query. The identity server module know the identification of both parties through the query. The first identification can be obtained from the incoming query which contains the identification such as the token, IP address, MAC address etc. of the sending device. The identification of the receiving device obtained from the message payload which contains the identifier for the receiving device. With both identifications known, the identity server module  initiate a background operation to link both devices via a communication channel. The exchange agent module on the sending device then establish the sharing connection with the exchange agent module on the receiving device]; [see para [0031] "The channel established between the sending device and the receiving device either be peer-to-peer or client-server based. The communication channel between the devices accomplished via a Transmission Control Protocol (TCP)/User Datagram Protocol (UDP) connection or Short Message Service (SMS) messaging. The connection terminated either by the sending device or by a proximity detection mechanism or remotely via an administrative interface on the server having the identity server module].
	Trinh fails to explicitly teach the control terminal, during the communication, with the PDT: monitors, constantly or periodically, a home screen of an operation status of the PDT; controls, remotely, an operation of the PDT; modifies, remotely, a configuration of the PDT; synchronizes, remotely, with the PDT to monitor an auto play process of the synchronized display terminal; initiates, a drop-in video call; receives, the drop-in video call; blocks, temporarily, the drop-in video call; notifies, an arrival of a new post; transmits, a communication message to the PDT; and alters, configuration of the PDT.
	Slothouber discloses a system to enable communication [communication system; para [0035] and figure 2; a system use an IP-enabled device to provide companion services through a link with a set-top box, a gateway server communicatively coupled to an IPenabled device via an IP network 215, include the Internet. The gateway server a centralized server providing enhanced television (ETV) services in a cable TV network and may include the provision of web services to companion applications running on multiple IP-enabled devices. The companion application client provide access to certain software and hardware functionality of the set-top box, mapping the web services to executable functions on the set-top box]; wherein the system comprises;
at least one display terminal [ST B and W; see para [0041 and figure 5]; provide applications running on a subscriber's Internet device with a safe and secure connection through the Internet to a subscriber's EBiF-enabled set-top box and TV screen and a web services-enabled Internet device may be linked to an EBIF-enabled set-top box. Once linked, the Internet device may cooperate with companion application client applications on the set-top box from anywhere in the world, to perform functions];
a control terminal (IP-enable device 200; para [0035 and figure 2; use an IP-enabled device to provide companion services through a link with a set-top box 230];
at least one backend server [gateway server; para [0036; The gateway server communicatively coupled to one or more ETV platform servers running message routing and relay Services to route messages using Internet Protocol (IP) over a hybrid fiber-coax (HFC) distribution network to appropriate paired set-top boxes; set-top box configuration allow paired IPenabled devices to execute set-top box functions such as channel changes, querying the current set-top box state, DVR recording controls, text and graphic display on the associated television screen, and presentation of interactive dialogs on the TV], 
wherein the at least one backend server: utilizes the control terminal to authorize the at least one display terminal, to allow pairing of the at least one display terminal with the control terminal (pairing IP-enabled device to ST B or TV; para [0037] "1P-enabled devices mobile devices tablet PCs, smart phones, Samsung Galaxy, PDAs, and laptop computers. By using web services, companion applications developed to run on any IP-enabled device operating system (e.g., iPad OS, Android, Windows Mobile). The IP-enabled device and companion application also utilize other services provided via the IP network to enhance their functionality."; see para [0038]; "In addition to web services, the gateway servery provide network management services that pair and un-pair the IP-enabled device with the appropriate set-top box, authenticate the devices, manage network resources, and execute secure transmission of messages between the IPenabled device  and the set-top box. The gateway server provide a message routing and relay function which route messages to one or more ETV platform servers which provide a path through the IP network for delivering data and messages between the paired devices, which affected using message relay and routing services provided by the ETV platform servers]; see para [0040]; "By pairing a more capable IP-enabled device with a target settop box, users achieve significantly enhanced functionality versus using the remote control device(s) provided with the set-top box 230; a remote controller provided with a set-top box may provide a large number of buttons for controlling key aspects of the television viewing experience (e.g., channel changes, volume, favorite channels, interactive program guide navigation). Most standard set-top box remote controls do not, however, include keyboard functionality, high-resolution touch display screens, Internet connectivity, or microphone or camera input. When the functions provided by a set-top box are supplemented by such enhanced capabilities provided by IP-enabled devices, a richer and more pleasing experience is available to the viewer.]; and
enables communication between the at least one paired display terminal (PDT) and the control terminal (para [0041 and figure 5]; provide applications running on a subscriber's Internet device with a safe and secure connection through the Internet to a subscriber's EBIF-enabled set-top box and TV screen. Once linked, the Internet device may cooperate with companion application client applications on the set-top box from anywhere in the world, to perform functions such as"; para [0040] "By pairing a more capable IP-enabled device 200 with a target set-top box 230, users may achieve significantly enhanced functionality versus using the remote control device(s) provided with the set-top box 230. A remote controller provided with a settop box provide a large number of buttons for controlling key aspects of the television viewing experience (e.g., channel changes, volume, favorite channels, interactive program guide navigation). When the functions provided by a set-top box are supplemented by such enhanced capabilities provided by IP-enabled devices, a richer and more pleasing experience is available to the viewer...]; the control terminal, during the communication, with the PDT: controls, remotely, an operation of the PDT [see para [0041]; provide applications running on a subscriber's Internet device with a safe and secure connection through the Internet to a subscriber's EBIF-enabled set-top box and TV screen. The Internet device may cooperate with companion application client applications on the set-top box from anywhere in the world, to perform functions such as": para [0042] "changing channels on the set-top box and TV"; para [0043] "querying the current channel, program, and state of the set-top box"];
transmits, a communication message to the PDT [messaging; para [0038] " web services, the gateway server provide network management services that pair and un-pair the IP-enabled device set-top box, authenticate the devices, manage network resources, and execute secure transmission of messages between the IP-enabled device and the set-top box. The gateway server  provide a message routing and relay function which may route messages to one or more ETV platform servers which provide a path through the IP neFwork for delivering data and messages between the paired devices using message relay and routing services provided by the ETV platform servers].
	It would have been obvious to one of an ordinary skill in the art, having the teachings of Trinh and Slothouber before the affective filing date of the claimed invention to modify, system capable of interacting with devices on a network of Trinh to include using IP-based services infrastructure, as taught by Slothouber. One would have been motivated to make such a combination in order to provide exchanging and interacting with multimedia content between devices in proximity on a network and being able to collaborate and share information without the need to type in information, such as a destination address, URL or authentication credentials, becomes a necessity rather than a desire for touch screen or small form-factor mobile devices.
Trinh and Slothouber do not disclose the control terminal configured to: monitors, constantly or periodically, a home screen of an operation status of the PDT; modifies, remotely, a configuration of the PDT; synchronizes, remotely, with the PDT to monitor an auto play process of the synchronized display terminal; initiates, a drop-in video call; receives, the drop-in video call; blocks, temporarily, the drop-in video call; notifies, an arrival of a new post; alters, configuration of the PDT.
Youtube discloses the control terminal configured to: monitors, constantly or periodically, a home screen of an operation status of the PDT [see youtube transcript 2:00-2:24;  show comfortable with new technologies like smartphones, touch screens, and voice recognition devices [see youtube transcript 4:00-4:30; Echo video and Alexa]; modifies, remotely, a configuration of the PDT [see youtube transcript 4:24-5:00]; synchronizes, remotely, with the PDT to monitor an auto play process of the synchronized display terminal [see youtube transcript 5:00-6:00]; initiates, a drop-in video call; receives, the drop-in video call; blocks, temporarily, the drop-in video call; notifies, an arrival of a new post; alters, configuration of the PDT [see youtube transcript 6:30-10:00]. 
It would have been obvious to one of an ordinary skill in the art, having the teachings of Trinh; Slothouber and Youtube before the affective filing date of the claimed invention to modify, system capable of interacting with devices on a network of Trinh and using IP-based services infrastructure of Slothouber to include echo video and audio calling-skype, drop-in and Alexa as taught by Youtube. One would have been motivated to make such a combination in order to provide exchanging and interacting with multimedia content between devices in proximity on a network and being able to collaborate and share information without the need to type in information, such as a destination address, URL or authentication credentials, becomes a necessity rather than a desire for touch screen or small form-factor mobile devices and personal assistant with a video screen with VOIP technology to connect the device and allow drop-in calls between them.
Regarding to claim 4, Youtube discloses , wherein the control terminal comprises a touch panel to display a graphical user interface (GUI) that comprises a set of navigation buttons, which is  arranged to: show the home screen that allows the control terminal to be paired with the at least one display terminal: display an operation status of the PDT; display:  a navigation button appearing as an icon to show a remote configuration to remotely configure the PDT; and asynchronization screen to enable the auto play process of the PDT; provide, upon receiving a tapping command, a list of menu items corresponding to initialization of transmission of a message, an image and a video; and  display a notification window to present an outline view of the latest received post to the control terminal [see Youtube transcript 2:00-10:00]. One would have been obvious to remotely configure the PDT and asynchronization screen as using Echo video and audio calling and drop-in and Alexa.
 Regarding to claim 5, Youtube discloses wherein the operation status is selected from a call blocked setting, a pause status of the auto play process and a sound mute condition [see Youtube transcript 2:00-10:00]. One would have been obvious to remotely configure the PDT and asynchronization screen as using Echo video and audio calling and drop-in and Alexa.
Regarding claim 6, Slothouber discloses wherein the control terminal and the display terminal is selected from a tablet, a mobile device, a laptop, a smartphone, a wearable computer, a virtual reality device, an augmented reality device and a server [see paras 0031; IP-enabled devices such as tablet PCs, smart phones  PDAs and laptop computers. By using web services, companion applications developed to run on virtually any IP-enabled device operating system (e.g., iPad OS, Android, Windows Mobile)].
Regarding claim 7, Youtube discloses wherein the home screen is configured to implement at least one element of the GUI, wherein the at least one element is selected to: display a time data to show a latest time, at which the control terminal received 25 the status report, from the PDT; display a battery status and a charging status of the PDT, increase or decrease a brightness level of the touch screen of the PDT; turn ON: or OFF, the touch screen of the PDT; increase or decrease the sound volume of the PDT; enable navigation of the auto play process of the PDT; 5 reboot the PDT, remotely, and transmit an extra ping command to the PDT to test the connection [see Youtube transcript 2:00-10:00]. One would have been obvious to remotely configure the PDT and asynchronization screen as using Echo video and audio calling and drop-in and Alexa].
Regarding claim 8, Youtube discloses wherein the synchronization screen is configured to implement at least one member of the GUI wherein the.at least one: member is selected to: enable view or play, simultaneously, the information on the touch screen of the PDT; pause or restart the remote auto play process on the touch screen of the PDT; allow navigation through the remote auto play process; and delete the information that is currently displayed on the touch screen of the PDT [see Youtube transcript 2:00-10:00]. One would have been obvious to remotely configure the PDT and asynchronization screen as using Echo video and audio calling and drop-in and Alexa].
Regarding claim 9, Youtube discloses wherein the control terminal or the at least one backend server 15 utilizes at least one procedure to implement the communication between the control terminal and the PDT, wherein the at least. one procedure: shares the information; posts the information in the group; enables transmission of a first information from the at least one external 20 computing device; initiates the drop-in video call in the group, and synchronizes with the PDT, to monitor and control, the auto play process of the synchronized paired display terminal [see Youtube transcript 2:00-10:00]. One would have been obvious to remotely configure the PDT and asynchronization screen as using Echo video and audio calling and drop-in and Alexa].
Regarding claim 11, Trinh discloses a method for enabling communication [system 100; para [0020] and figure 1; system for sharing information between communication devices. The system include an identity server module operating on a server that wirelessly connected to a plurality of communication devices exchange agent modules. Communications between them facilitated through a wireless interface distributed within proximity of the devices], 
arranging at least one backend server (ID server 102; para [0022]  and figure 1; the identity server module operate on a traditional server. The server include an operating system and software instructions, memory, at least one processor and a network interface. The identity server module provide information such as a device's name, number, Internet Protocol (IP) address and potentially, location. The location of the devices  determined by observing one device paired with a static device such as a conference phone. The location information can be used to enhance the session experience by leveraging what the area to offer], 
wherein the at least one backend server: utilizes the control terminal to authorize the at least one display terminal, to allow pairing of the at least one display terminal with the control terminal [see para [0026]; the identity server module  send or push updates to devices so that they communicate with each other. This include auto pairing the Bluetooth.TM. radios on the devices using the identity server module as a mediator. Uniform resource links or IP addresses for the communication devices sent to another device."); and 
enables communication between the at least one paired display terminal (PDT) and the control terminal [see para [0030] ; the identity server module receive identification of a sending device  from an incoming query. The identity server module know the identification of both parties through the query. The first identification can be obtained from the incoming query which contains the identification such as the token, IP address, MAC address etc. of the sending device. The identification of the receiving device obtained from the message payload which contains the identifier for the receiving device. With both identifications known, the identity server module  initiate a background operation to link both devices via a communication channel. The exchange agent module on the sending device then establish the sharing connection with the exchange agent module on the receiving device]; [see para [0031] "The channel established between the sending device and the receiving device either be peer-to-peer or client-server based. The communication channel between the devices accomplished via a Transmission Control Protocol (TCP)/User Datagram Protocol (UDP) connection or Short Message Service (SMS) messaging. The connection terminated either by the sending device or by a proximity detection mechanism or remotely via an administrative interface on the server having the identity server module].
	Trung fails to explicitly teach performing the control terminal, during the communication, with the PDT: monitors, constantly or periodically, a home screen of an operation status of the PDT; controls, remotely, an operation of the PDT; modifies, remotely, a configuration of the PDT; synchronizes, remotely, with the PDT to monitor an auto play process of the synchronized display terminal; initiates, a drop-in video call; receives, the drop-in video call; blocks, temporarily, the drop-in video call; notifies, an arrival of a new post; transmits, a communication message to the PDT; and alters, configuration of the PDT.
	Slothouber discloses a system to enable communication [communication system; para [0035] and figure 2; a system use an IP-enabled device to provide companion services through a link with a set-top box, a gateway server communicatively coupled to an IPenabled device via an IP network 215, include the Internet. The gateway server a centralized server providing enhanced television (ETV) services in a cable TV network and may include the provision of web services to companion applications running on multiple IP-enabled devices. The companion application client provide access to certain software and hardware functionality of the set-top box, mapping the web services to executable functions on the set-top box]; wherein the system comprises;
at least one display terminal [ST B and W; see para [0041 and figure 5]; provide applications running on a subscriber's Internet device with a safe and secure connection through the Internet to a subscriber's EBiF-enabled set-top box and TV screen and a web services-enabled Internet device may be linked to an EBIF-enabled set-top box. Once linked, the Internet device may cooperate with companion application client applications on the set-top box from anywhere in the world, to perform functions];
controlling terminal (IP-enable device; para [0035 and figure 2; use an IP-enabled device to provide companion services through a link with a set-top box];
at least one backend server [gateway server; para [0036; The gateway server communicatively coupled to one or more ETV platform servers running message routing and relay Services to route messages using Internet Protocol (IP) over a hybrid fiber-coax (HFC) distribution network to appropriate paired set-top boxes. This set-top box 230 configuration allow paired IPenabled devices to execute set-top box functions such as channel changes, querying the current set-top box state, DVR recording controls, text and graphic display on the associated television screen, and presentation of interactive dialogs on the TV], 
wherein the at least one backend server: utilizes the control terminal to authorize the at least one display terminal, to allow pairing of the at least one display terminal with the control terminal (pairing IP-enabled device to ST B or TV; para [0037] "IP-enabled devices mobile devices tablet PCs , smart phones, Samsung Galaxy S.TM. , Droid), PDAs , and laptop computers. By using web services, companion applications developed to run on any IP-enabled device operating system (e.g., iPad OS, Android, Windows Mobile). The IP-enabled device and companion application also utilize other services provided via the IP network to enhance their functionality."; see para [0038]; "In addition to web services, the gateway server provide network management services that pair and un-pair the IP-enabled device with the appropriate set-top box, authenticate the devices, manage network resources, and execute secure transmission of messages between the IPenabled device  and the set-top box. The gateway server provide a message routing and relay function which route messages to one or more ETV platform servers which provide a path through the IP network for delivering data and messages between the paired devices, which affected using message relay and routing services provided by the ETV platform servers]; see para [0040]; "By pairing a more capable IP-enabled device with a target settop box, users achieve significantly enhanced functionality versus using the remote control device(s) provided with the set-top box 230; a remote controller provided with a set-top box may provide a large number of buttons for controlling key aspects of the television viewing experience (e.g., channel changes, volume, favorite channels, interactive program guide navigation). When the functions provided by a set-top box are supplemented by such enhanced capabilities provided by IP-enabled devices, a richer and more pleasing experience is available to the viewer]; and enables communication between the at least one paired display terminal (PDT) and the control terminal (para [0041 and figure 5]; provide applications running on a subscriber's Internet device with a safe and secure connection through the Internet to a subscriber's EBIF-enabled set-top box and TV screen. Once linked, the Internet device may cooperate with companion application client applications on the set-top box from anywhere in the world, to perform functions such as"; para [0040] "By pairing a more capable IP-enabled device 200 with a target set-top box 230, users may achieve significantly enhanced functionality versus using the remote control device(s) provided with the set-top box 230. A remote controller provided with a settop box provide a large number of buttons for controlling key aspects of the television viewing experience (e.g., channel changes, volume, favorite channels, interactive program guide navigation). When the functions provided by a set-top box are supplemented by such enhanced capabilities provided by IP-enabled devices, a richer and more pleasing experience is available to the viewer...]; the control terminal, during the communication, with the PDT: controls, remotely, an operation of the PDT [see para [0041]; provide applications running on a subscriber's Internet device with a safe and secure connection through the Internet to a subscriber's EBIF-enabled set-top box and TV screen. The Internet device may cooperate with companion application client applications on the set-top box from anywhere in the world, to perform functions such as": para [0042] "changing channels on the set-top box and TV"; para [0043] "querying the current channel, program, and state of the set-top box"];
transmits, a communication message to the PDT [messaging; para [0038] " web services, the gateway server provide network management services that pair and un-pair the IP-enabled device set-top box, authenticate the devices, manage network resources, and execute secure transmission of messages between the IP-enabled device and the set-top box. The gateway server  provide a message routing and relay function which may route messages to one or more ETV platform servers which provide a path through the IP neFwork for delivering data and messages between the paired devices using message relay and routing services provided by the ETV platform servers].
	It would have been obvious to one of an ordinary skill in the art, having the teachings of Trinh and Slothouber before the affective filing date of the claimed invention to modify, system capable of interacting with devices on a network of Trinh to include using IP-based services infrastructure, as taught by Slothouber. One would have been motivated to make such a combination in order to provide exchanging and interacting with multimedia content between devices in proximity on a network and being able to collaborate and share information without the need to type in information, such as a destination address, URL or authentication credentials, becomes a necessity rather than a desire for touch screen or small form-factor mobile devices.
Trinh and Slothouber do not disclose the control terminal configured to: monitors, constantly or periodically, a home screen of an operation status of the PDT; modifies, remotely, a configuration of the PDT; synchronizes, remotely, with the PDT to monitor an auto play process of the synchronized display terminal; initiates, a drop-in video call; receives, the drop-in video call; blocks, temporarily, the drop-in video call; notifies, an arrival of a new post; alters, configuration of the PDT.
Youtube discloses the control terminal configured to: monitors, constantly or periodically, a home screen of an operation status of the PDT [see youtube transcript 2:00-2:24;  show comfortable with new technologies like smartphones, touch screens, and voice recognition devices [see Youtube transcript 4:00-4:30; Echo video and Alexa]; modifies, remotely, a configuration of the PDT [see Youtube transcript 4:24-5:00]; synchronizes, remotely, with the PDT to monitor an auto play process of the synchronized display terminal [see youtube transcript 5:00-6:00]; initiates, a drop-in video call; receives, the drop-in video call; blocks, temporarily, the drop-in video call; notifies, an arrival of a new post; alters, configuration of the PDT [see youtube transcript 6:30-10:00]. 
It would have been obvious to one of an ordinary skill in the art, having the teachings of Trinh; Slothouber and Youtube before the affective filing date of the claimed invention to modify, system capable of interacting with devices on a network of Trinh and using IP-based services infrastructure of Slothouber to include echo video and audio calling-skype, drop-in and Alexa as taught by Youtube. One would have been motivated to make such a combination in order to provide exchanging and interacting with multimedia content between devices in proximity on a network and being able to collaborate and share information without the need to type in information, such as a destination address, URL or authentication credentials, becomes a necessity rather than a desire for touch screen or small form-factor mobile devices and personal assistant with a video screen with VOIP technology to connect the device and allow drop-in calls between them.
Regarding to claim 12, Youtube discloses , wherein the control terminal comprises a touch panel to display a graphical user interface (GUI) that comprises a set of navigation buttons, which is  arranged to: show the home screen that allows the control terminal to be paired with the at least one display terminal: display an operation status of the PDT; display:  a navigation button appearing as an icon to show a remote configuration to remotely configure the PDT; and asynchronization screen to enable the auto play process of the PDT; provide, upon receiving a tapping command, a list of menu items corresponding to initialization of transmission of a message, an image and a video; and  display a notification window to present an outline view of the latest received post to the control terminal [see Youtube transcript 2:00-10:00]. One would have been obvious to remotely configure the PDT and asynchronization screen as using Echo video and audio calling and drop-in and Alexa.
Regarding claim 13, Youtube discloses wherein the PDT is arranged to initiate the drop-in video call; receive the drop-in video call; temporarily blockage of the drop-in video call; display the shared information; notify arrival of a new post; alter a list of previous post; transmit the post; control a sound; change settings of the PDT; 5 reboot at least one function of the PDT: raise a request to be paired with the controller terminal; and execute a remote control command, which is received from the control terminal [see Youtube transcript 2:00-10:00]. One would have been obvious to remotely configure the PDT and asynchronization screen as using Echo video and audio calling and drop-in and Alexa.
Regarding claim 17, Slothouber discloses wherein the control terminal and the display terminal is selected from a tablet, a mobile device, a laptop, a smartphone, a wearable computer, a virtual reality device, an augmented reality device and a server [see paras 0031; IP-enabled devices such as tablet PCs, smart phones  PDAs and laptop computers. By using web services, companion applications developed to run on virtually any IP-enabled device  operating system (e.g., iPad OS, Android, Windows Mobile)].
Regarding claim 18, Youtube discloses wherein the communication message is selected from a text message, a picture message, an audio message and a video message [see Youtube transcript 2:00-10:00; Echo video calling and Alexa].

Allowable Subject Matter
Claims 2-3, 10, 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAO H NGUYEN/Primary Examiner, Art Unit 2171